PER CURIAM:
Appellant Thomas E. Roach filed two appeals from circuit court convictions of violations of Kansas City Traffic Ordinances. The appellant supplied this court with legal files in both cases, and then made a motion in each case captioned “Petition for Writ of Habeas Corpus under the provisions of due process of law.” These motions were overruled. The appeals then were consolidated on appellant’s motion. No transcripts have been filed.
During the time that these appeals were pending, appellant filed another, separate “Petition for Habeas Corpus”, which complied with the provisions of Rule 91. That Petition was denied by order of this court. Roach v. Iannone, WD #43347 (May 11, 1990) (unpublished). The “brief” which appellant has filed in this case is merely a photocopy of that petition. It contains no jurisdictional statement, no statement of facts, no point relied on, and no argument advancing any intelligible claim of error. Compare Thomas v. State, 774 S.W.2d 573 (Mo.App.1989). Presentment of this appeal completely violates Rules 30.06 and 30.-04(c). There is nothing for this court to review.
Appeal dismissed.